United States District Court
Northern District of California

so SOON

10
11
12
13
14
15
16
17

18

19
20
21

22.

23
24
25
26
27
28

 

 

Case 5:19-cr-00382-EJD Document 110 Filed 03/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiffs,

Y.

JUAN ROCHA aka PABLO ANTHONY

NUNEZ,
Defendants.

 

 

Case No, 5:19-cr-00382-EID

JURY NOTES DURING
DELIBERATIONS

Please find attached Jury Note No. 1 and No. 2 during the jury’s deliberations.

Dated: 3/17/2019

§:19-cr-00382-EJD

JURY NOTES DURING DELIBERATIONS

Susan Y. Soong
Clerk, United States District Court

Adriana M. Kratzm4aA, Deputy Clerk to the
Honorable EDWARD J. DAVILA

 

 
Case 5:19-cr-00382-EJD Document 110 Filed 03/17/21 Page 2 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

PRESIDING: JUDGE EDWARD J. DAVILA
Case No. 5:19-cr-00382-EJD
Case Title: USA v Juan Rocha aka Pablo Anthony Nufiez

NOTE FROM THE JURY DURING DELIBERATIONS
Date: 2 | id] a\
Time: 4 : a4
Note No. 1
1. The Jury has reached a unanimous verdict. [Please mark]  ( )

or

2, The Jury has the following question:

tA lm . . ' | 4
vs “ like bo ad en tee Me_cau.,
We Like to @ ee sherk Lamothe a3 ol Y Aas,

es

 

 

 

 

 

    

 

  

Signature of Jitrer-7

 
Case 5:19-cr-00382-EJD Document 110 Filed 03/17/21 Page 3 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

PRESIDING: JUDGE EDWARD J. DAVILA
Case No. 5:19-cr-00382-EJD
Case Title: USA v Juan Rocha aka Pablo Anthony Nufiez

Date: “ Lily
Time: VALSS PY)

Note No. o

NOTE FROM THE JURY DURING DELIBERATIONS

1. The Jury has reached a unanimous verdict. [Please mark]  ( a
or

2, The Jury has the following question:

 

 

 

 

 

 

 

DATE: § We

 

 

 

 
